El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Nos corresponde dilucidar si en una póliza de ocurrencia (ioccurrence policy) la defensa de falta de notificación o no-*385tificación tardía es opomble por una compañía aseguradora frente a un tercero perjudicado que entabló una acción directa contra ésta luego de obtener una sentencia final y firme contra el asegurado.
(-H
Los hechos que originan la controversia ante nuestra consideración, según estipulados, se remontan al 1 de mayo de 2003 cuando La Cumbre, S.E. presentó una de-manda de daños y perjuicios contra Félix Albert Rodríguez y Lydia García Peña (esposos Albert-García), en la cual alegaron que éstos obstruyeron unas tuberías de aguas pluviales instaladas para la construcción del proyecto La Ciudadela en Guaynabo.(1) Como parte de ese litigio, los esposos Albert-García presentaron una demanda de ter-cero contra FJ Construction Corp. (FJ Construction), para reclamar la indemnización de los daños y perjuicios causa-dos por las actuaciones negligentes de ésta durante la construcción de La Ciudadela. Asimismo, FJ Construction presentó una reconvención contra los esposos Albert-García.
Luego de varios incidentes procesales, y algunos días antes del comienzo del juicio, FJ Construction le informó solamente a los esposos Albert-García sobre la existencia de una póliza de seguro de responsabilidad civil, pero no se la proveyó. Como cuestión de hecho, ninguna de las partes incluyó a Integrand Assurance Company (Integrand) en el pleito ni se le notificó de la acción instada contra FJ Construction. Una vez comenzado el juicio en su fondo, tanto FJ Construction como los esposos Albert-García, pre-sentaron la prueba correspondiente, incluyendo documen-tos, fotografías, testigos y peritos. Luego de auscultar y sopesar la prueba sometida por ambas partes, el Tribunal *386de Primera Instancia dictó la Sentencia de 26 de febrero de 2009, notificada el 12 de marzo de 2009, en la que declaró “con lugar” la demanda contra tercero presentada por los esposos Albert-García y condenó a FJ Construction a pagar $100,000 por daños y perjuicios. Igualmente, desestimó la reconvención presentada por FJ Construction contra los esposos Albert-García, e impuso el pago de $10,000 en ho-norarios de abogado por temeridad. Así, FJ Construction presentó un recurso de apelación ante el Tribunal de Apelaciones. Éste confirmó al Tribunal de Primera Instan-cia, siendo esta Sentencia del Tribunal de Apelaciones final y firme el 15 de enero de 2010.(2)
Posteriormente, los esposos Albert-García recibieron la póliza de ocurrencia emitida por Integrand a favor de FJ Construction y, alrededor de mayo de 2010, efectuaron una reclamación extrajudicial por escrito a Integrand para so-licitarle el pago de los $100,000, en virtud de la sentencia obtenida en contra de su asegurado, FJ Construction. Integrand nunca respondió la reclamación extrajudicial de los esposos Albert-García. Por ende, éstos instaron la de-manda ante nuestra consideración contra Integrand, como asegurador de FJ Construction, para el cobro de la senten-cia final y firme en contra de su asegurado.
Ante esto, Integrand contestó la demanda y alegó que no responde como asegurador, pues nunca se le notificó so-bre el pleito entre los esposos Albert-García y FJ Construction, aduciendo que así lo requería la póliza emitida. En lo pertinente, alegó que la póliza de seguro, expedida por Integrand a favor de FJ Construction, le impone al asegu-rado el deber de notificar al asegurador sobre cualquier suceso que pueda activar su responsabilidad, incluyendo la presentación de una reclamación o demanda contra el asegurado. Asimismo, plantearon que el contrato de seguro suscrito provee que ninguna persona podrá reclamar in-*387demnización, según la póliza de seguros, a no ser que el asegurado cumpla con todas las condiciones del contrato. Por lo tanto, Integrand sostuvo que procede desestimar la demanda presentada por los esposos Albert-García debido al incumplimiento con los términos de la póliza, ya que fue notificada tardíamente de la demanda contra su asegurado y los reclamantes se colocan en la misma posición y debe-res de FJ Construction.
En este contexto, Integrand alegó que estas cláusulas tienen el propósito de facilitar la investigación ante un in-cidente cubierto por la póliza de seguro, de modo tal que se pueda proveer una defensa adecuada ante los tribunales.(3) Asimismo, sostuvo que el incumplimiento con la notifica-ción requerida le ocasionó daños y perjuicios irreparables.
Por su parte, los esposos Albert-García sostuvieron que el Art. 20.030 del Código de Seguros, infra, provee para la acción directa contra Integrand como asegurador de FJ Construction. Por ende, alegaron que la defensa de falta de notificación solo procede cuando se demuestre que tal in-cumplimiento causó un perjuicio sustancial al asegurador. Los esposos Albert-García señalaron que Integrand no de-mostró haber sufrido un perjuicio sustancial a causa de la falta de notificación, que impida el cobro de la póliza, sino que solo se limitó a argumentar situaciones hipotéticas.
Examinadas las posturas de las partes, el Tribunal de Primera Instancia dictó Sentencia y declaró “sin lugar” la demanda de los esposos Albert-García contra Integrand. El foro primario expresó que cuando un peijudicado entabla una acción directa contra un asegurador, éste puede opo-ner las mismas defensas que podría invocar contra el ase-*388gurado, siendo la falta de notificación una de ellas. Me-diante un “balance de intereses”, el Tribunal de Primera Instancia concluyó que Integrand quedó en un “estado de indefensión absoluta” cuando los perjudicados no subsana-ron la falta de notificación de FJ Construction, a pesar de que conocían de la existencia de una póliza antes del juicio contra FJ Construction.(4) Así, el foro primario determinó que la falta de notificación por parte de los perjudicados le ocasionó daños sustanciales al asegurador.
Inconformes con la decisión, los esposos Albert-García presentaron una reconsideración ante el foro primario, la cual fue declarada “no ha lugar”, por lo que acudieron ante el Tribunal de Apelaciones mediante un recurso de apelación. Éste revocó al Tribunal de Primera Instancia. El Tribunal de Apelaciones indicó que mediante la acción directa del peijudicado se activa una responsabilidad sus-tantiva absoluta del asegurador en beneficio del tercero perjudicado. En consecuencia, concluyó que Integrand no podía oponer la defensa de falta de notificación contra los esposos Albert-García, ya que las cláusulas de notificación solo se pueden oponer cuando se demanda al asegurado y asegurador conjuntamente. Además, según el Tribunal de Apelaciones, la política pública detrás de las acciones directas instadas al amparo del Código de Seguros exige que la responsabilidad de las aseguradoras se determine a par-tir de si la póliza cubre el riesgo o no.(5)
Así las cosas, Integrand presentó oportunamente el re-curso de certiorari ante nuestra consideración. En síntesis, señaló que el Tribunal de Apelaciones erró al determinar que la defensa de notificación tardía es inoponible a los esposos Albert-García y concluir que responde de forma ab-*389soluta, según la póliza de seguro emitida a favor de FJ Construction.
El 30 de enero de 2015 expedimos el recurso ante nues-tra consideración y, tras examinar los escritos de los com-parecientes, procedemos a discutir el derecho aplicable y resolver la controversia.
HH HH
En Puerto Rico, la industria de seguros es sumamente importante, por lo que las controversias relacionadas con la figura del contrato de seguros revisten un interés pú-blico y se han resuelto al amparo de las disposiciones del Código de Seguros y su jurisprudencia interpretativa, con-siderando al Código Civil como fuente de derecho supletorio. Jiménez López et al. v. SIMED, 180 DPR 1, 8 (2010); Mun. of San Juan v. Great Ame. Ins. Co., 117 DPR 632, 635 (1986). Asimismo, a tono con los orígenes del Có-digo de Seguros, este Tribunal ha recurrido a las normas más avanzadas del derecho civil y derecho angloamericano por su valor persuasivo. CSMPR v. Carlo Marrero et als., 182 DPR 411, 424 (2011).
Al considerar lo anterior, la controversia ante este Tribunal requiere un examen integral de las disposiciones del Código de Seguros de Puerto Rico vigente, Ley Núm. 77 de 19 de junio de 1957 (26 LPRA sec. 101 et seq.), relacionadas con la responsabilidad del asegurador, según una póliza de seguro, frente a un tercero peijudicado por los actos y las omisiones del asegurado, específicamente, el desarrollo de las normas relacionadas con los Arts. 20.010 y 20.030 del Código de Seguros, 26 LPRA secs. 2001 y 2003, respectivamente. Mientras el Art. 20.010, supra, atiende el carácter de la responsabilidad de un asegurador, el Art. 20.030 del Código de Seguros, supra, establece los princi-pios que rigen las reclamaciones de un tercero, según la cubierta de una póliza de seguro.
*390Para comprender el alcance de los artículos citados es necesario examinar el origen de estas disposiciones. Ini-cialmente, en Puerto Rico un asegurador podía ser deman-dado en dos formas: (1) por demanda contra el asegurador únicamente luego de que el demandante haya obtenido una sentencia final contra el asegurado, o (2) incluyendo al asegurado y al asegurador en la misma demanda. Véanse: Pérez v. Maryland Casually Co., 78 DPR 475, 478 (1955); Bithorn v. Santana, 68 DPR 300 (1948); United States Casualty Co. v. Corte, 66 DPR 937, 939 (1947). Posteriormente, en 1952 se aprobó la Ley Núm. 60 para permitir que se interponga una demanda contra la compañía asegu-radora únicamente, sin necesidad de esperar a que recaiga una sentencia final contra el asegurado o incluirla como codemandada. Tal enmienda generó una discusión sobre si la aprobación de la Ley Núm. 60 tuvo el efecto de crear una causa de acción (sustantiva) contra la aseguradora o si simplemente era una medida meramente procesal. Pérez v. Maryland Casualty Co., supra, pág. 479. En aquel enton-ces, este Tribunal expresó que el historial legislativo de la referida enmienda no reflejaba la intención de la Asamblea Legislativa de crear “una causa de acción separada y dis-tinta contra el asegurador”, como existía en el estado de Louisiana, por lo que se concluyó que las enmiendas a las disposiciones de la Ley de Seguros solo consistieron en cambios al procedimiento. Pérez v. Maryland Casualty Co., supra, págs. 480-481.(6) Véanse, además: Landol v. Colón, 78 DPR 602, 604 (1955); Autoridad de las Fuentes Fluviales v. Irizarry, 72 DPR 644, 650 (1951).
La norma pautada conllevó serias consecuencias para los perjudicados quienes se veían imposibilitados de recibir resarcimiento de daños por tecnicismos de ley, la ausencia *391del asegurado de la jurisdicción o por algún otro motivo que prescribiera su causa de acción. Véanse: Landol v. Colón, supra; Pérez v. Maryland Casualty Co,, supra; Autoridad de las Fuentes Fluviales v. Irizarry, supra. Para aten-der esta situación, en 1957 se aprobó el Código de Seguros, supra, con los artículos objeto de estudio. (7)
Así, el Art. 20.010 del Código de Seguros, supra, dispone actualmente que
[e]Z asegurador que expidiere una póliza asegurando a una persona contra daños o perjuicios, por causa de responsabili-dad legal por lesiones corporales, muerte o daños a la propie-dad de una tercera persona, será responsable cuando ocurriere una pérdida cubierta por dicha póliza, y el pago de dicha pér-dida por el asegurador hasta el grado de su responsabilidad por la misma, con arreglo a la póliza, no dependerá del pago que efectúe el asegurado en virtud de sentencia firme dictada contra él con motivo del suceso, ni dependerá de dicha sentencia. (Énfasis suplido).
Por otro lado, y cónsono con el Art. 20.010 del Código de Seguros, supra, el Art. 20.030 del Código de Segu-ros, supra, provee que “[l]a persona que sufriere los daños y perjuicios tendrá, a su opción, una acción directa contra el asegurador conforme a los términos y limitaciones de la póliza, acción que podrá ejercitar contra el asegurador so-lamente o contra éste y el asegurado conjuntamente”. (En-fasis suplido). Ahora bien, esta acción está “sujeta a las condiciones de la póliza o contrato y a las defensas que pudieran alegarse por el asegurador en acción directa ins-tada por el asegurado”. (Enfasis suplido). Igualmente, si el tercero perjudicado entabla una demanda solo en contra del asegurado, “no se estimará por ello que se le prive, subrogándose en los derechos del asegurado con arreglo a la póliza, del derecho de sostener acción contra el asegura-*392dor y cobrarle luego de obtener sentencia firme contra el asegurado”. Id. (Énfasis suplido).
Con tales cambios se generó una responsabilidad del asegurador hacia el perjudicado en aquellas situaciones en las que ocurre una pérdida cubierta por la póliza de seguro, que no depende de alguna sentencia dictada por un tribunal contra el asegurado o de algún pago de sentencia efec-tuado por éste. Trigo v. The Travelers Ins. Co., 91 DPR 868, 874-875 (1965). De esta forma, se introdujo la acción directa (direct action) contra el asegurador existente en la legislación de Lousiana.(8) Claro está, esa acción directa está sujeta “a los términos mismos y limitaciones de la póliza”, lo que implica que el acto debe estar cubierto por la póliza. Las expresiones al aprobar la referida legislación fueron contundentes con relación a la política pública aco-gida de brindar a las personas que reciban daño el derecho legítimo a recibir resarcimiento. Trigo v. The Travelers Ins. Co., supra, págs. 875-877. De igual manera, se alteró el estado de derecho vigente antes de 1957, reconociendo que un tercero peijudicado puede solicitar indemnización por sus agravios al asegurador solamente y que su derecho no está predicado en la acción contra el asegurado. Íd., págs. 874-875.(9)
*393Por tal razón, más allá de los mecanismos proce-sales que pudiesen existir, en Puerto Rico se reconoció una causa de acción a favor de un tercero perjudicado y contra el asegurador, como cuestión de derecho sustantivo, la cual es distinta y separada de la causa de acción que pudiese tener ese tercero contra el asegurado. En vista de lo anterior, hemos expresado que la persona que alega que ha sufrido daños y perjuicios causados por las acciones u omi-siones culposas o negligentes de un asegurado puede orien-tar su causa de acción de tres formas distintas de deman-dar: (1) al asegurador, (2) al asegurado o (3) al asegurado y su asegurador conjuntamente. Neptune Packing Corp. v. Wackenhut Corp., 120 DPR 283, 289 (1988). Igualmente, si la persona que ha sufrido los daños dirige su causa de ac-ción contra el asegurado y obtiene una sentencia final y firme contra éste, el peijudicado podría instar una acción posteriormente en contra del asegurador para exigir el pago de la sentencia. Íd., págs. 289-290; Ruiz v. New York Dept. Stores, 146 DPR 353, 367-368 (1998).
No obstante, el Art. 20.030 del Código de Seguros, supra, sujeta la acción a las condiciones de la póliza de seguros, por lo que hemos interpretado que esto se refiere a que la responsabilidad del asegurador no será mayor que la pactada en la póliza de seguro ni surgirá en caso de que el asegurado no haya incurrido en actos u omisiones culpo-sas o negligentes. Trigo v. The Travelers Ins. Co., supra, pág. 875. En cuanto a las defensas que el asegurador puede interponer frente al tercero perjudicado, en García v. Northern Assurance Co., 92 DPR 245, 254-255 (1965), expresamos que un asegurador no puede oponer aquellas defensas personales que le corresponden al asegurado. Íd., citando a Lumbermens Mut. Cas. Co. v. Elbert, 348 US 48 (1954), entre otros. A tono con esto, resolvimos que un ase-gurador no puede oponer la defensa de falta de notificación a un municipio en los noventa días requeridos por las leyes aplicables a las reclamaciones contra municipios entonces vigentes, ya que esta defensa solo le beneficiaba al muni-*394cipio por disposición de ley. Lumbermen’s Mut. Cas. Co. v. Elbert, supra, pág. 251.
Atono con la normativa enunciada, la Asamblea Legisla-tiva enmendó el Art. 20.030 del Código de Seguros, supra, mediante la Ley Núm. 186-2007 para aclarar que en la “ac-ción directa incoada por la persona que sufriere los daños y peijuicios contra el asegurador, éste está impedido de inter-poner aquellas defensas del asegurado basadas en la protec-ción de la unidad de la familia u otras inmunidades simila-res que estén reconocidas en el ordenamiento jurídico de Puerto Rico”. Con ello, se incorporó lo resuelto en Drahus v. Nationwide Mutual Ins. Co., 104 DPR 60 (1975). Cabe destacar que la Ley Núm. 186-2007 no cambió la naturaleza sustantiva de la acción; es decir, aún el tercero peijudicado puede entablar directamente su reclamo contra el asegura-dor solamente. Ahora bien, según el historial legislativo de la referida ley, no procede una interpretación que pretenda imputar responsabilidad absoluta al asegurador aún en au-sencia de negligencia o culpa del asegurado. Véase Comisión de lo Jurídico, Informe Positivo sobre el P. de la C. 3637, Senado de Puerto Rico, 22 de octubre de 2007; Comisión de Hacienda y Asuntos Financieros, Informe Positivo sobre el P de la C. 3637, Cámara de Representantes, 31 de agosto de 2007. Por tal razón, esta enmienda no alteró el estado de derecho vigente, pues ya desde 1962 indicamos que el ase-gurador solo será responsable, según una póliza de seguros de responsabilidad civil, si el asegurado ha sido culposo o negligente. Véase Almonte de Mejía v. Díaz, 86 DPR 111 (1962).
Lo anterior refleja que nuestro Código de Seguros esta-blece una política pública diseñada para permitir que un tercero peijudicado pueda reclamarle directamente a un asegurador, según una póliza de seguro mediante una ac-ción de naturaleza sustantiva, distinta y separada de la que pudiera corresponder en contra del asegurado. Al igual que el estatuto de Louisiana, se trata de un andamiaje jurídico inspirado en consideraciones de interés público y atados a la protección de terceros peijudicados por la con-*395ducta de un asegurado. Véase H. Alston Johnson, Article: The Louisiana Direct Action Statute, 43 La. L. Rev. 1455, 1457-1458 (1983).
Es en este marco de la acción directa, sujeta a los tér-minos y las limitaciones de la póliza, que nos corresponde auscultar si la defensa de notificación tardía al asegurador se puede oponer a terceros perjudicados y, de ser oponible, qué parámetros han de regir su aplicación. Procedemos.
HH H—i I—\
A. En el ámbito que nos ocupa, es sabido que virtual-mente todos los contratos de seguros contienen cláusulas contractuales que le imponen ciertos deberes al asegurado hacia el asegurador. Por un lado, estas cláusulas contrac-tuales usualmente exigen la cooperación del asegurado du-rante la fase investigativa del suceso detonante de la cu-bierta de la póliza de seguro. Por otro lado, el asegurado comúnmente tiene el deber contractual de notificar al ase-gurador sobre cualquier suceso, reclamación o demanda que active la responsabilidad indemnizatoria de éste, según determinada póliza de seguro. Véase R. Cruz, Derecho de seguros, San Juan, Pubs. JTS, 1999, pág. 183; 8f-198 Appleman on Insurance Secs. 4731 y 4771 (1981). Ambos deberes contractuales se encuentran intrínsecamente relacionados entre sí y persiguen un fin similar. Véase Mun. of San Juan v. Great Ame. Ins. Co., supra, pág. 637.
Esencialmente, el requisito de notificación al ase-gurador tiene el propósito de facilitarle a éste la investiga-ción correspondiente del suceso, reclamación o demanda por la cual se solicita la cubierta de la póliza, así como la preparación de sus defensas. Véase Faulkner v. Nieves, 76 DPR 434, 439-440 (1954). Así, el ex Comisionado de Segu-ros, Ledo. Rolando Cruz nos explica que una investigación adecuada del suceso cubierto por la póliza de seguro reduce el riesgo del asegurador ante reclamaciones fraudulentas, fomenta las transacciones de reclamaciones y evita la ad-*396judicación excesiva de daños por parte de un tribunal. Cruz, op. cit., pág. 182. En ese sentido, nos explica que
[e]l único efecto jurídico que resultaría del incumplimiento por parte del asegurado de las condiciones obligatorias prece-dentes de dar aviso de pérdida al asegurador [...] es que dicho incumplimiento puede constituir una defensa adecuada para relevar al asegurador de responsabilidad en la póliza. (Énfasis suplido). íd., pág. 181.
B. Con relación a la oponibilidad de la defensa de noti-ficación tardía frente a un tercero perjudicado, antes de aprobarse los Arts. 20.010 y 20.030 del Código de Seguros, supra, este Tribunal expresó que la defensa de incumpli-miento con las condiciones del contrato “puede ser inter-puesta por la compañía aseguradora no solamente contra el asegurado si que también contra el reclamante de una in-demnización por perjuicios sufridos por un accidente cu-bierto por la póliza”. Colón v. Gobierno de la Capital, 62 DPR 25, 38 (1943). Incluso, expresamos que “el perjudicado ocupa la misma posición legal del asegurado, salvo en el caso de colusión entre éste y el asegurador”. íd. Por ello, la norma jurídica sostenía que el tercero perjudicado podía protegerse de la defensa de incumplimiento argumentada por la aseguradora, al hacerla formar parte de la acción ins-tada, emplazándola y entregando copia de la demanda. Íd., págs. 38-39. Asimismo, se aceptaba que la aseguradora po-día renunciar a la defensa de falta de notificación con sus propias actuaciones y se señalaba que la notificación tardía, por sí sola, no era suficiente para liberar a la compañía ase-guradora de responsabilidad. Véanse: Cuebas Fernández v. P.R. American Ins. Co., 85 DPR 626, 644 (1962),(10) Lafontaine v. Municipio, 79 DPR 583, 585-586 (1956); Landol v. Colón, supra, págs. 604-605; Faulkner v. Nieves, supra, págs. 438, 440. Incluso, para que ésta prosperara debía de-mostrar que el incumplimiento le provocó un daño sustancial.
*397A pesar de ello, este Tribunal no ha elaborado un están-dar ni se ha expresado para delimitar cuándo es oponible la defensa de falta de notificación frente a un tercero per-judicado y cuándo el asegurador está impedido de oponerla tras el reconocimiento del derecho de un tercero perjudi-cado a instar una acción directamente contra la asegura-dora según las disposiciones de las enmiendas del Código de Seguros de 1957.(11) Tampoco hemos dilucidado si tal incumplimiento libera al asegurador de responsabilidad frente a un tercero peijudicado.
Nuestra jurisprudencia no ha abundado específicamente en torno a los pormenores de la aplicación de la defensa, considerando la política pública establecida por los Arts. 20.010 y 20.030 del Código de Seguros, supra. Tras las en-miendas de 1957 y el reconocimiento de que el nuevo estatuto adoptado es sustancialmente idéntico al de Louisiana, nos limitamos a expresar que ello no significa que el asegu-rador asume una responsabilidad absoluta. Su obligación dependerá de si la póliza cubre el riesgo. García v. Northern Assurance, Co., supra, pág. 255. Asimismo dictaminamos, a base de la interpretación del estatuto de Louisiana, que el asegurador está impedido de interponer defensas persona-les o privativas de su asegurado frente a la reclamación de un tercero peijudicado Íd., pág. 255.(12) Véase Lumbermen’s Mut. Cas. Co. v. Elbert, supra. Sin embargo, no se elaboró una norma y solo nos limitamos a sugerir que, “el asegura-dor está severamente restringido de interponer defensas téc-nicas basadas en los términos de la póliza, tales como falta *398de notificación cuando el perjudicado radica una acción directa”. (Enfasis suplido). García v. Northern Assurance Co., supra, pág. 251.
Por consiguiente, para atender la controversia resulta adecuado remitimos a la casuística de la jurisdicción de Louisiana relacionada con la defensa de falta de notifica-ción interpuesta por la compañía aseguradora frente a un tercero perjudicado, en el contexto de la acción directa.
C. En relación con las pólizas de ocurrencia, el estatuto de Louisiana, acogido en nuestra legislación, ha sido objeto de numerosas interpretaciones que elaboraron la política pública que permea en el reconocimiento de que un tercero perjudicado pueda instar una acción directa contra el asegurador.(13) Véase Davies v. Consolidated Underwriters; 6 So. 2d 351 (1942); Edwards v. Fidelity & Casualty Co. of New York, 123 So. 162 (1929). De igual forma, se desarrolló la jurisprudencia interpretativa en cuanto a lo que significa “conforme los términos y limitaciones de la póliza”, con re-lación a la defensa de falta de notificación o notificación tar-día levantada por la compañía aseguradora frente a un ter-cero peijudicado.
Específicamente, la Corte Suprema de Louisiana estable-ció que cada caso debe ser examinado conforme a sus hechos y circunstancias particulares. Los tribunales deben conside-rar en el balance de intereses el tiempo entre el suceso re-clamado y la notificación, el momento cuando la parte per-judicada descubrió su daño, cuándo ésta descubrió y conoció la existencia de una póliza y la identidad de la compañía *399aseguradora, el perjuicio causado a la defensa de la compañía aseguradora por el retraso de la notificación, la buena fe del asegurado y del tercero peijudicado, la existen-cia de circunstancias especiales, el fraude o la colusión. Jackson v. State Farm Mut. Auto. Ins. Co., 29 So. 2d 177, 179 (1946).
Luego, en West v. Monroe Bakery, Inc., 46 So.2d 122 (1950), la Corte Suprema de Louisiana examinó los distin-tos pronunciamientos sobre el asunto para concluir tajan-temente que la acción directa le confiere un derecho sus-tantivo a los terceros peijudicados, sujeto solamente a las defensas legales que se puedan levantar contra quien pro-dujo el daño. Íd., pág. 123. Tal derecho está cimentado en que el tercero peijudicado que actúa sin culpa no puede ser responsable por el incumplimiento del acuerdo entre el asegurado y el asegurador. La política pública es a favor de la protección del público. Íd., págs. 129-130. Véase Gorman v. City of Opelousas, 148 So.3d 888, 894 (2014). Empero, citó con aprobación lo enunciado en Davies v. Consolidated Underwriters, supra, pág. 357, en torno a que el asegurador no está vedado de oponer la defensa de notifi-cación tardía en situaciones “sumamente claras”, West v. Monroe Bakery, Inc., supra, págs. 129-130.
Estas decisiones contribuyeron a enmarcar la norma ju-rídica aplicable como un híbrido entre lo enunciado en West v. Monroe Bakery, Inc., supra, y los factores establecidos en Jackson v. State Farm Mut. Auto. Ins. Co., supra. Como resultado, el enfoque al dilucidar si procede la defensa de no-tificación tardía de una aseguradora de una póliza de ocu-rrencia frente a un tercero peijudicado es caso a caso con el resultado de que la aseguradora se beneficiará de la defensa de falta de notificación en aquellas instancias en las que existe un peijuicio a su defensa o se establece el fraude. Por lo tanto, la compañía aseguradora estará severamente res-tringida de oponer estas defensas. Alston Johnson, supra, págs. 1487-1488. Véase, además, Lumbermen’s Mut. Cas. Co. v. Elbert, supra, pág. 51.
*400D. Conforme a lo expresado, la defensa de noti-ficación tardía o falta de notificación no procede automáti-camente contra un tercero perjudicado en una acción directa si se opone como un mero incumplimiento técnico del asegurado, según los términos y las condiciones de la póliza de ocurrencia. Esto, ya que la acción directa incor-porada en Puerto Rico, más allá de proveer una causa de acción a favor de un perjudicado, se fundamenta en la pro-tección de terceros. Véase Davies v. Consol. Underwriters, supra. Además, las pólizas de seguros de responsabilidad civil crean vínculos y obligaciones entre el asegurado y el asegurador, sin que lo pactado imponga deberes en los ter-ceros perjudicados beneficiarios de la cubierta. Véase Art. 1044 del Código Civil, 31 LPRA sec. 2994.
De acuerdo con lo expuesto, los tribunales de-ben examinar con mayor rigurosidad la procedencia de la defensa de notificación tardía o falta de notificación cuando el asegurador la opone contra el tercero peijudicado que cuando la opone frente al asegurado. Asimismo, lo resuelto en Colón v. Gobierno de la Capital de P.R., supra, no aplica a las enmiendas incorporadas en 1957 al Código de Seguros. Por lo tanto, un tercero peijudicado no está obligado a noti-ficar al asegurador de la reclamación en contra del asegu-rado para evitar que proceda la defensa de notificación tar-día o falta de notificación. Esto, puesto que las decisiones de este Tribunal fueron resueltas antes de que en Puerto Rico se incorporara la acción directa como un derecho sustantivo de un tercero peijudicado. Además, ello atentaría contra el derecho del tercero peijudicado a entablar una reclamación directa y exclusivamente contra el asegurador. Véase Neptune Packing Corp. v. Wackenhut Corp, supra, pág. 289.
Por tal razón, resolvemos que cuando el Art. 20.030 del Código de Seguros, supra, crea la acción directa de un tercero peijudicado contra el asegurador y supedita, ésta a las condiciones de la póliza, ello no implica que el incumpli-miento con la notificación requerida en una póliza de ocu-rrencia constituya por sí sola ni automáticamente una de-*401fensa oponible frente a un tercero peijudicado. Un asegura-dor no podrá oponer exitosamente la defensa afirmativa de notificación tardía o falta de notificación frente a un tercero peijudicado en una acción directa instada al amparo del Art. 20.030 del Código de Seguros, supra, a menos que el asegu-rador demuestre claramente que tal incumplimiento le causó un daño sustancial y material, o hubo fraude o colusión. La determinación de si hubo o no un daño sustan-cial y material causado por el incumplimiento con los requi-sitos de notificación del asegurado dependerá de los hechos de cada caso, a la luz de la política pública adelantada con la implantación del mecanismo de la acción directa disponible al tercero peijudicado contra el asegurador.
En resumen, y como hemos examinado, la norma jurí-dica permite instar una acción para reclamar daños única-mente contra la aseguradora. Ésta responde por la póliza de ocurrencia emitida siempre y cuando el incidente por culpa o negligencia del asegurado ocurra en el periodo de cubierta de la póliza. Sin embargo, ello no significa que la responsabilidad de la aseguradora sea absoluta frente al asegurado. Como hemos enunciado, el Art. 20.030 del Código de Seguros, supra, dispone que la acción incoada directamente contra el asegurador está sujeta a las condicio-nes de la póliza o del contrato y a las defensas que el asegurador pudiera alegar contra el asegurado. No se trata de las defensas privativas o personales del asegurado, pero cuando la póliza de ocurrencia contiene una cláusula que requiere la notificación de la acción instada, su incumpli-miento es oponible tanto al asegurado como al tercero per-judicado independiente de si la acción fue entablada exclu-sivamente contra la compañía aseguradora o ésta se hizo formar parte del pleito original. Sin embargo, cuando la defensa de la aseguradora es frente a un tercero peijudi-cado se examina de forma más restrictiva si ésta procede o no; es decir, en beneficio del tercero peijudicado, por lo que la aseguradora tendrá que demostrar claramente que el incumplimiento le causó un daño sustancial y material, o que medió fraude o colusión. En tal ejercicio, avalamos la *402política pública a favor del tercero perjudicado para que éste pueda reclamar directamente contra el asegurador y reciba la indemnización que corresponda por la cubierta de la póliza.
IV
Los hechos en el caso ante nuestra consideración de-muestran que los esposos Albert-García obtuvieron una Sentencia de daños y perjuicios contra FJ Construction, me-diante un pleito donde cada parte presentó prueba testimonial, documental, fotográfica y pericial. Asimismo, FJ Construction presentó un recurso de apelación ante el Tribunal de Apelaciones, en aras de lograr la revocación del dictamen del Tribunal de Primera Instancia. A pesar de esto, el Tribunal de Apelaciones confirmó al Tribunal de Primera Instan-cia y la Sentencia en contra de FJ Construction advino final y firme.
A meses de ser final y firme la Sentencia emitida por el Tribunal de Primera Instancia, los esposos Albert-García re-clamaron a Integrand el pago de la cuantía determinada a su favor. Ésta argumentó la defensa de incumplimiento con la notificación requerida en la póliza de ocurrencia. Adujo que esto le produjo un perjuicio sustancial, por lo que sos-tuvo que no procede el pago reclamado. Para atender la in-terrogante, las partes sometieron conjuntamente una serie de estipulaciones necesarias para que se adjudicara la controversia.
El foro primario resolvió que procedía relevar a Integrand de responsabilidad, al concluir que la falta de noti-ficación por sí sola le causó peijuicio sustancial. Entendió que los esposos Albert-García colocaron a Integrand en un estado de indefensión absoluta cuando no le notificaron en tomo al pleito instado contra FJ Construction, a pesar de conocer de la existencia de una póliza.(14) Inconforme, Inte*403grand acudió al Tribunal de Apelaciones y éste revocó al foro primario. El foro apelativo intermedio asumió una postura diametralmente opuesta al foro primario. Con-cluyó que la defensa de falta de notificación levantada por Integrand no era oponible a los esposos Albert-García. El Tribunal de Apelaciones razonó que Integrand tiene una responsabilidad absoluta frente al tercero perjudicado y que la defensa de falta o tardanza en la notificación solo era oponible al tercero peijudicado cuando éste demanda conjuntamente al asegurado y al asegurador. De esta forma, resaltó que la responsabilidad de Integrand de-pende exclusivamente de que la póliza cubra el riesgo.
Contrariado con la determinación del foro apelativo in-termedio, Integrand comparece ante nos y sostiene que la decisión del Tribunal de Apelaciones es errada al impo-nerle responsabilidad absoluta e impedirle interponer frente a un tercero perjudicado la defensa de falta de notificación.
En el caso ante nuestra consideración, Integrand argu-menta que tanto FJ Construction como los esposos Albert-García incumplieron con su deber de notificación, según requiere la póliza de seguro entre FJ Construction e Integrand. En consecuencia, alega que sufrió un peijuicio sustancial al no tener la oportunidad de litigar y defender al asegurado, transigir el pleito, presentar prueba adicio-nal e, incluso, presentar un recurso de certiorari ante el Tribunal Supremo. Nos expone que la reclamación no fue *404notificada oportunamente, debido a que desde la entabla-ción del primer pleito contra FJ Construction hasta la no-tificación a Integrand mediante la presente demanda, han transcurrido sobre siete años y a meses de que la sentencia fuera final y firme.
Por su parte, los esposos Albert-García plantean que Integrand no demostró que el incumplimiento de FJ Construction con los requisitos contractuales de notificación le haya causado daños sustanciales. Sostienen que el asegu-rado participó del pleito vigorosamente, expuso las defen-sas correspondientes, presentó una reconvención y apeló la sentencia en su contra.
Como hemos puntualizado, el Derecho aplicable no se encuentra en las posturas extremas de los foros recurridos. La falta de notificación, por sí sola, no es sufi-ciente para relevar a la aseguradora de una póliza de ocu-rrencia de su responsabilidad frente a un tercero perjudi-cado según determinada póliza. Tampoco es determinante de por sí el tiempo transcurrido desde que se entabló la reclamación en contra del asegurado; mucho menos, la falta de notificación o la tardanza en notificar al asegura-dor implican, por sí sólo, un daño sustancial y material como cuestión de derecho. Lo importante es que el asegu-rador demuestre claramente que la falta de notificación le causó un perjuicio sustancial. Véase Pomares v. Kansas City Southern Ry. Co., 474 So.2d 976, 978 (1985).(15)
*405En el caso ante nos, Integrand no alude a que entre el tercero perjudicado y el asegurado hubo colusión o fraude con la intención de perjudicarle. Además, como se des-prende de las estipulaciones de hechos presentadas por las partes ante el Tribunal de Primera Instancia, FJ Construction contó con representación legal a través del pleito en su contra y en ningún momento se dictó sentencia en rebeldía.(16) La representación legal de FJ Construction presentó prueba documental, fotográfica, testimonial y peri-cial, según se desprende de la Sentencia del Tribunal de Primera Instancia dictada el 26 de febrero de 2009. Empero, al no celebrarse una vista evidenciaría, Integrand no tuvo la oportunidad de probar cómo la falta de notificación le causó un perjuicio sustancial y material, si alguno. Véase Pomares v. Kansas City Southern Ry. Co., supra, pág. 978.
Por ende, examinada la normativa expuesta, no procede desestimar la acción instada por los esposos Albert-García contra Integrand, sino devolver el caso al Tribunal de Pri-mera Instancia para la celebración de una vista evidencia-ría en la que Integrand demuestre cuál fue en efecto el pa-tente perjuicio sustancial y material que le causó la falta de notificación. En ausencia de ello, no resultaría oponible la defensa de falta de notificación frente al tercero perjudicado.
V
Por los fundamentos expuestos, se revoca la sentencia emitida por el Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para los procedimientos ulteriores consecuentes con esta opinión.
El Juez Asociado Señor Feliberti Cintrón concurrió sin opinión escrita. La Jueza Presidenta Oronoz Rodríguez *406emitió una opinión disidente, a la cual se unió la Juez Aso-ciada Señora Rodríguez Rodríguez.

 Las reclamaciones de La Cumbre, S.E. contra los esposos Albert-García fue-ron objeto de un acuerdo de transacción.


 Las partes no han cuestionado la sentencia del Tribunal de Apelaciones. Por ende, ésta constituye cosa juzgada y no está ante nuestra consideración.


 Entre sus contenciones, Integrand Assurance Company (Integrand) señaló ante el Tribunal de Primera Instancia que el incumplimiento con la notificación le impidió realizar una investigación exhaustiva de los hechos, descubrir evidencia do-cumental y testifical, recopilar fotografías del lugar de los hechos y de los alegados daños, incorporar a terceros que pudieran responder a los demandantes y hacer una oferta de transacción. Además, reclamó que se le menoscabó su derecho de asumir representación legal. A su vez, señaló que esa falta de notificación le expone a satis-facer intereses post sentencia acumulados desde el dictamen.


 Véase la Sentencia del Tribunal de Primera Instancia de 30 de septiembre de 2011, Apéndice del Certiorari, pág. 244.


 Véase la Sentencia del Tribunal de Apelaciones, Apéndice del Certiorari, págs. 303-304.


 Esta postura se refleja en las decisiones de este Tribunal en las que resalta el hecho de que la aseguradora se incluía como parte del pleito contra su asegurado. Véanse: Lafontaine v. Municipio, 79 DPR 583 (1956); Landol v. Colón, 78 DPR 602 (1955); Pérez v. Maryland Casualty Co., 78 DPR 475 (1955); Faulkner v. Nieves, 76 DPR 434 (1954); Colón v. Gobierno de la Capital, 62 DPR 25 (1943).


 Este Tribunal, en Landol v. Colón, supra, advirtió que el estado de derecho vigente funcionaba injustamente al privar a un perjudicado de una causa de acción que de otro modo sería válida. A su vez, señaló que le competía a la Asamblea Legis-lativa establecer una doctrina germana a la de Louisiana. Íd,, pág. 605 esc. 1.


 En ese momento, el estatuto de Louisiana reconocía a la parte pequdicada el derecho de entablar directamente una reclamación contra el asegurador. La política pública enmarcada consistía en que una póliza de seguro no se emite primariamente para la protección del asegurado, sino para la protección del público. Véase Davis v. Consolidated Underwriters, 6 So.2d 351, 357 (1942). Advertimos que la legislación de Louisiana sobre la acción directa ha sido objeto de enmiendas y en la actualidad permite entablar un pleito contra la aseguradora como única parte demandada en seis supuestos; a saber: (1) el asegurado se declaró en quiebra o comenzó un proceso a estos efectos en una corte competente; (2) el asegurado es insolvente; (3) el asegu-rado no puede ser emplazado o localizado; (4) la causa de acción es por daños como resultado de una ofensa entre hijos y sus padres, o entre personas casadas; (5) el asegurado es un transportista motorista no asegurado, y (6) el asegurado ha fallecido. Véanse: LA Rev. Stat. Sec. 22:1269; Soileau v. Smith True Value and Rental, 144 So.3d 771 (2013).


 Por ello, en Trigo v. The Travelers, Ins. Co., 91 DPR 868 (1965), contrario a lo resuelto en Cruz v. González, 66 DPR 212 (1946), se estableció que aunque la causa de acción estuviese prescrita contra el asegurado, ello no implica que esté también prescrita contra la aseguradora.


 Los hechos adjudicados ocurrieron el 26 de junio de 1967 cuando aún no estaba vigente el nuevo Código de Seguros.


 Mediante Sentencia emitida en Molina v. Ruiz, 113 DPR 287 (1982), este Tribunal se limitó a remitir a una vista plenaria para dilucidar si una aseguradora sufrió daños sustanciales por razón de la notificación tardía. Al así resolver, este Tribunal citó la jurisprudencia elaborada previo a las enmiendas de 1957 al Código de Seguros, sin auscultar si éstas aplicaban a la acción directa incorporada en el nuevo ordenamiento.


 En García v. Northern Assurance, Co., 92 DPR 245 (1965), este Tribunal se limitó a resolver que el incumplimiento en notificar al municipio en el término de noventa días de ocurrido un accidente previo a la reclamación de daños y perjuicios no impide que el lesionado interponga una acción directa en daños y perjuicios contra la aseguradora del municipio. Nada se dispuso con relación a si la falta de notificación requerida en la póliza libera al asegurador de responsabilidad frente a un tercero peijudicado.


 Sabido es que, de ordinario, existen dos tipos de cubiertas de seguros bási-cas: las de ocurrencia (occurrence policies) y las de reclamo presentado (claims made and reported policies). En esencia, en la póliza de reclamo presentado existe cubierta si la reclamación se hace durante el periodo de vigencia de la póliza mientras que en la póliza de ocurrencia solo depende de que el incidente haya ocurrido en el periodo de vigencia aunque no se haya reclamado. Véanse: Jiménez López et al. v. SIMED, 180 DPR 1, 11 (2010); 7 Couch on Insurance 3rd Sec. 102:22, págs. 66-71 (2013). En cuanto a la póliza de reclamo presentado, refiérase a lo resuelto en Gorman v. City of Opelousas, 148 So. 3d 888, 894 (2014). Véase, además, G. Tolbird, Death in the City: Gorman’s Flawed Application of the Direct Action Statute to Insured Political Subdivisions, 76 La. L. Rev. 583 (2015).


 ei Tribunal de Primera Instancia citó dos casos en los que se relevó a la aseguradora de responsabilidad. En ambos casos, la sentencia a favor del tercero *403perjudicado fue dictada en rebeldía porque ninguno de los asegurados compareció al litigio. Éstos distan de los hechos ante nuestra consideración. Específicamente, en Graham, v. Payne, 923 So.2d 866 (2006), se relevó a la aseguradora de la acción instada en su contra por razón de que el demandante conocía con exactitud cuál era la compañía aseguradora, y ésta se había mantenido en contacto con el demandante por razón de que no se conseguía al asegurado. No obstante, al momento de instar la demanda, el tercero perjudicado no incluyó ni notificó a la aseguradora hasta luego de que la sentencia en rebeldía dictada a su favor advino final y firme. En consecuen-cia, el foro de Louisiana entendió que la situación pudo ser evitada si el demandante hubiera notificado a la compañía aseguradora. Por otra parte, en Haynes v. New Orleans Archdiocesan Cemeteries, 805 So. 2d 320 (2001), el tercero perjudicado de-mandó al asegurado pero no a la aseguradora, ni notificó a esta última. El asegurado nunca compareció y se dictó sentencia en rebeldía. Luego de dictada la sentencia en rebeldía, la compañía aseguradora fue notificada.


 Posteriormente, la Corte de Apelaciones de Lousiana en Pomares v. Kansas City Southern Ry. Co., 474 So.2d 976 (1986), enunció con mayor claridad la norma en un caso en el cual el tercero perjudicado reclamó el pago a la aseguradora de una sentencia a su favor por $22,260. Por su parte, la compañía aseguradora presentó como defensa que nunca fue notificada de la demanda instada conforme los términos de la póliza de ocurrencia y que nunca conoció de la existencia de la sentencia hasta que se solicitó su ejecución seis y medio años desde el accidente y a un año y medio de dictada la sentencia. Asimismo, presentó como defensa que no había cubierta para el vehículo involucrado, A pesar de ello, la Corte de Apelaciones concluyó que no procedía la defensa de falta de notificación, ya que no se demostró ningún perjuicio por razón de ese incumplimiento. Íd., pág. 978. Véase, además, R. Cruz, Derecho de seguros, San Juan, Pubs. JTS, 1999, pág. 185.


 El que se dicte sentencia en rebeldía, en ciertas circunstancias, podría cons-tituir un daño sustancial y material al asegurador. Véanse, por ejemplo: Haynes v. New Orleans Archdiocesan Cemeteries, supra, pág. 324; Auster Oil & Gas, Inc. v. Stream, 891 F.2d 570, 579 (5to Cir. 1990); Hallman v. Marquette Casualty Co., 149 So.2d 131, 132 (1963).